HOBSON, Justice
(dissenting).
I am compelled to dissent in this case because I hold the view that the legislature determined what constitutes a reasonable grace period when the insurance contract does not contain such a period. The legislative language in Sec. 642.031 (4) (c) “not less than” seven days for weekly premium policies amounts to a determination by the legislative body that in such a policy a seven-day grace period is reasonable. More than seven days expired between the default of appellant in paying his weekly premium on the subject policy and the date of his injury.
THOMAS and DREW, JJ., concur.